DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 03/02/2022 is acknowledged.
Claims 3, 8-9, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.
Claims 13 and 20 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 13 and 20 each recite compounds only belonging to non-elected Species B. Election was made without traverse in the reply filed on 03/02/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US-9960361-B2 in view of Schaefer, US-20120095222-A1.
Rationale is the same as the rejection over Kim in view of Schaefer.

Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US-11211564-B2 in view of Schaefer, US-20120095222-A1.
Rationale is the same as the rejection over Kim in view of Schaefer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20170054081-A1, in view of Schaefer, US-20120095222-A1 (US equivalent of WO-2012045710-A1, cited on IDS filed 12/03/2019).

Claim 1. An organic electroluminescence device (see Fig. 1 and corresponding description @ ¶ 212-333 and/or Examples 2-1 to 2-5 and/or 4-1 to 4-5), comprising:
a first electrode (110);
a hole transport region on the first electrode (130 when 150 is emission layer, and/or 150 when 170 is emission layer, and/or including optional layers; see ¶¶228-233);
an emission layer on the hole transport region (150 and or 170);
an electron transport region on the emission layer (170 when 150 is emission layer, and/or additional layer between 170 and 190 when 170 is emission layer; see ¶¶290-291);
and a second electrode on the electron transport region, wherein the hole transport region comprises a polycyclic compound (prior art first represented by Formula 1-1 and/or prior art second compound represented by Formula 2D-2; see ¶¶71-127, where the first compound also includes one of Formula A @ ¶9, and/or Formulae A(1) or A(2) @ ¶54. Alternatively, specific compounds 2-1 to 2-2, shown below which are part of group of compounds 2-1 to 2-10 @ ¶¶158-161, and are suggested as hole-transport materials by virtue of inclusion of similar compounds in Examples 2-1 to 2-5 @ ¶¶363-366, Examples 4-1 to 4-5 @ ¶¶ 377-380; see also Tables 2 & 4).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kim’s polycyclic compounds are not represented by claimed Formula 1, in that they have a benzofuran core, while the claims require a phenanthrol[9,10-b]furan core. However, Kim’s polycyclic compounds all fall within the scope of prior art Formula A, and, for prior art Formula A, ring A1 may be a C5-C30 carbocylcic group in general (see ¶¶12,29) and fused rings, such as naphthalene, are contemplated, but a phenanthrene group is not explicitly contemplated (see ¶30), even though it falls within the scope of a C5-C30 carbocylcic group, and a wide variety of aromatic groups are explicitly contemplated. From above, one is immediately able to envision the specific compound fall within the following genus:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


In a related field of art, as it pertains to compounds for electroluminescent devices, Schaeffer teaches phenanthrol[9,10-b]furan compounds, which are further substituted by aromatic amine groups, are useful compounds for hole-transporting compounds (see ¶57, as well as tables in claim 8, which detail the corresponding structures for hole-transporting compounds). Hence, one of ordinary skill in the art b]furan compounds, which are substituted by aromatic amines, are useful compound for organic light-emitting devices, specifically, for hole-transporting compounds. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Kim’s ring A1, which is benzene in the above benzofuran compound, with phenanthrene, to form the corresponding phenanthrol[9,10-b]furan compound, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one ring for another, with reasonable expectation of success provided by 1) phenanthrene falling within the scope of Kim’s ring A1, and 2) Schaeffer’s teaching of amine-substituted phenanthrol[9,10-b]furan compounds as hole-transport compounds, i.e. same utility as that of Kim).
Such a modification would suggest to one of ordinary skill in the art the following set of compounds, which are represented by prior art Formulae 1-1 and/or 2D-2 (by virtue of generalizing to prior art Formulae 1-1 and/or 2D-2 starting from the specific prior art compounds):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Such a modification would additionally suggest to one of ordinary skill in the art at least the following specific compounds (by virtue of starting from the specific prior art compounds):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The above set of compounds, and the specific compounds, are represented by claimed Formula 1,
wherein in Formula 1, X is O,
Ar1 is represented by Formula 2, and Ar2 is phenyl (unsubstituted aryl group of 6 carbon atoms for forming a ring),
R1 and R2 are each independently a hydrogen atom, 
“m” and “n” are each independently an integer of 0 to 4,
and Ar1 is represented by Formula 2:
wherein in Formula 2,
L is a phenylene (unsubstituted arylene group of 6 30 carbon atoms for forming a ring),
“p” is an integer of 0 to 3,
and R3 and R4 are each independently a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, or combined with an adjacent group to form a ring (see ¶97
where if Ar1 or Ar2 in Formula 1 are represented by Formula 2,
L is not the direct linkage.

Claim 2. The organic electroluminescence device of claim 1, wherein Formula 1 is represented by Formula 4, wherein in and Formula 4, X, Ar1, Ar2, R1 to R4, L, “m”, “n” and “p” are the same as defined in Formula 1 and Formula 2 (per modification in view of claim 1, above).
Formula 3 is further obvious over Kim for being a position isomer of claimed Formula 4, as Kim teaches generic substitution at either position (see Formula A).

Claim 4. The organic electroluminescence device of claim 1, wherein L is phenylene (unsubstituted arylene group of 6 carbon atoms for forming a ring).

Claim 5. The organic electroluminescence device of claim 4, wherein L is an unsubstituted phenylene group.

Claim 6. The organic electroluminescence device of claim 1, wherein Ar1 and Ar2 are each independently a substituted or unsubstituted aryl group of 6 carbon atoms for forming a ring (either phenyl or phenyl further substituted as part of Formula 2).

Claim 7. The organic electroluminescence device of claim 1, wherein X is O.

Claim 10. The organic electroluminescence device of claim 1, wherein the hole transport region comprises:
a hole injection layer on the first electrode (in Examples 2-1 to 2-5 and 4-1 to 4-5, first hole transport layer can be broadly construed as hole-injection layer, or, alternatively, generic device in Fig. 1 may have a hole injection layer; see ¶¶219-224);
and a hole transport layer on the hole injection layer, wherein the hole transport layer comprises the polycyclic compound represented by Formula 1 (in Examples 2-1 to 2-5 and 4-1 to 4-5, second hole transport layer can be broadly construed as claimed hole-transport layer, and includes second compound, or, alternatively, generic device in Fig. 1 may have layer 150 be a hole transport layer; see ¶230 in general; because it is on the hole-transporting side, it would be a hole-transporting layer).

Claim 11. The organic electroluminescence device of claim 10, but not explicitly wherein the hole transport region further comprises an electron blocking layer on the hole transport layer.
However, Schaefer teaches that OLEDs may in general have an electron-blocking layer between the hole-transport layer and the light-emitting layer (see ¶¶120-123).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the hole transport region further comprises an electron blocking layer on the hole transport layer, i.e. add an electron-

Claim 12. The organic electroluminescence device of claim 1, wherein the polycyclic compound represented by Formula 1 is any one selected among compounds represented in Compound Group 1 (at least compound A2; others suggested by genus).
 
Claim 14. A polycyclic compound represented by Formula (per rejection of claim 1, above).

Claim 15. The polycyclic compound of claim 14, wherein Formula 1 is represented by Formula 4, wherein in and Formula 4, X, Ar1, Ar2, R1 to R4, L, “m”, “n” and “p” are the same as defined in Formula 1 and Formula 2 (per modification in view of claim 1, above).
Formula 3 is further obvious over Kim for being a position isomer of claimed Formula 4, as Kim teaches generic substitution at either position (see Formula A).

Claim 17. The organic electroluminescence device of claim 1, wherein L is phenylene (unsubstituted arylene group of 6 carbon atoms for forming a ring).

Claim 18. The polycyclic compound of claim 14, wherein X is O.

Claim 19. The polycyclic compound of claim 14, wherein the polycyclic compound represented by Formula 1 is any one selected among compounds represented in Compound Group 1 and Compound Group 2 (at least compound A2; others suggested by genus).
 
Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ham, et al., KR-20170031614-A, in view of Kim, et al., US-20170054081-A1, and Schaefer, US-20120095222-A1.

Rejections are analogous to the rejection over Kim in view of Schaefer, but 1) starting from any of Ham’s compounds wherein one of Ar1 and Ar2 is phenyl, and the other of Ar1 and Ar2 is represented by claimed Formula 2, then 2) using Kim’s teaching that further ring fusion is possible in compounds structurally similar to Ham’s and having similar utility to suggest that ring fusion is possible in Ham’s compounds, and finally 3) reliance upon Schaefer for replacement of benzene with phenanthrene.
In addition to the specific compounds, this suggests compounds of the following genus, starting from Ham’s Formula 1 (see ¶¶8-27, and specific compounds @ ¶28):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Realistically, broader genus with various claimed Ar1 and Ar2 (prior art R2) and L (prior art *−(L21)b2−* @ ¶69) is also obvious over Kim in view of Schafer.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Realistically, broader genus with various claimed Ar1 (prior art R5) and L (prior art L) is also obvious over Ham in view of Kim and Schafer.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Bae, US-20110168992-A1, teaches compounds of prior art Formula 1-4 (see ¶¶18-33), including arylamine groups (see ¶34, as well as compounds such as compound 1-I-13), which are not as claimed, because they have two distinct aryl groups Ar1, Ar2, instead of being fused to form benzene. However, Bae teaches these groups may form a condensed ring with an adjacent group (see ¶21).
Conley, US-20040081853-A1 (pre-grant publication of US-6828044-B2, cited on IDS filed 12/03/2019), teaches a variety of compounds meeting the claimed Ar1 and Ar2, such as Inv-2 to Inv-5, and further teaches ring fusion is acceptable (see ¶19, as well as compound Inv-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.